Citation Nr: 9913988	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  93-02 170A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1971 and from June 1974 to December 1975.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1992 rating decision by the RO which 
increased the rating for service-connected PTSD from 30 
percent to 50 percent; the veteran appeals for a higher 
rating.


FINDINGS OF FACT

The veteran's PTSD is productive of no more than considerable 
social and industrial impairment, and no more than 
occupational and social impairment with reduced reliability 
and productivity due to symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Army from 
September 1968 to September 1971 and from June 1974 to 
December 1975, including service in Vietnam.

VA examinations and reports from 1983 reveal a diagnosis of 
PTSD.  On VA examination in July 1983, the veteran indicated 
that he had been unemployed since April 1983.  He stated that 
the longest he had held a job since his military service had 
been for approximately two years.  He stated that he tended 
to work a job perfectly but then some problem at home would 
develop and he would stay out of work trying to deal with the 
problems at home.  He stated that the people on his job would 
tell him to watch himself or he would lose the job.  He 
related that he would then ended up walking off the job and 
never returning.  He stated that his last job was from 
January 1983 to April 1983 as a ward attendant.  He reported 
that every since he had been out of service he had had 
hospital type jobs.  The examiner stated that there did not 
appear to be any direct relationship between the veteran's 
inability to maintain a job and his PTSD.  The examiner 
stated that according to the veteran, it seemed that he had 
problems at home with his wife which caused him to be absent 
and tardy and when he was confronted by the employer, he 
walked off the job.  An August 1983 VA psychiatric 
examination report reveals that the veteran reported that he 
was a nursing assistant.

In an October 1983 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating.

VA examinations and treatment reports from later in the 1980s 
note a history of PTSD but primarily show other diagnoses 
such as polysubstance abuse (including cocaine and heroin), a 
personality disorder, a dysthymic disorder, depressive 
psychosis, and an adjustment disorder.

A July 1989 RO decision reduced the PTSD rating to 10 
percent.

An April 1990 hospital report reveals that the veteran was 
admitted due to trying to kill his girlfriend.  During 
hospitalization, the veteran gave a history of attempting 
suicide.  He also gave a long-standing history of drug abuse.  
His urine toxicology screen on admission was positive for 
cocaine.  The veteran was discharged with a diagnosis of PTSD 
and was prescribed Trazodone.

An August 1990 RO decision increased the PTSD rating to 30 
percent.

A hospital summary covering the period of January 1991 to 
March 1991 reveals that the veteran was admitted due to 
suicidal ideation and due to choking a female friend.  The 
veteran admitted using cocaine before choking his female 
friend.  On admission, the veteran was reportedly angry and 
depressed.  He indicated that his appetite was good but that 
his sleep was poor.  His speech was soft, low, and monotone.  
He had poor eye contact.  His affect was flat and his mood 
down.  He had no looseness of associations, hallucinations, 
delusions, or paranoia.  His admission and discharge 
diagnoses were recurrent major depression without psychosis, 
PTSD, alcohol, marijuana, and cocaine abuse, dysthmia, and 
antisocial traits.

A July 1991 hospital summary reveals that the veteran was 
admitted to the emergency room due to taking 15 tablets of 
Trazodone.  On admission, he was lethargic and heavily 
sedated but remained oriented to time, place and person.  He 
denied alcohol, drug use, or suicidal ideation.  He 
complained of decreased appetite and impaired sleeping habits 
during the week prior to admission.  The discharge diagnoses 
were dysthmia, polysubstance abuse, in remission, PTSD, by 
history, borderline personality, and Trazodone overdose.

Outpatient treatment reports from 1991 reveals that the 
veteran complained of feelings of depression.  Several 
treatment visits involved discussion regarding problems he 
had with his girlfriend, with whom he lived.  During a May 
1991 treatment session, the veteran stated that he had an 
urge to use drugs but that he decided to socialize with 
friends instead.  In June 1991, he reported that a fireworks 
show triggered feelings of fear and anxiety.  He stated that 
it was like being in Vietnam.  In September 1991, he related 
that he started a new job at the VA.  During that month, he 
was noted to have no significant depression.  However in 
October 1991, he reported that he had had a relapse of 
cocaine abuse and that he was having problems with his 
relationship with his girlfriend.  It was reported that the 
veteran attended NA (narcotics anonymous) meetings in an 
effort to deal with his drug abuse.  In November 1991, the 
veteran stated that he had a tendency to seek out friendships 
with individuals who may have less intelligence, less common 
interests, etc. than himself.  In December 1991, the veteran 
reported that he lost his job.  Late that month he was 
hospitalized for a couple of days for a PTSD program 
evaluation.

In January 1992, the veteran, as part of a work incentive 
therapy program, was reassigned to a DTC helper job.  It was 
noted that the veteran had reported daily and had been 
available for duty 8 hours per day.  It was reported that the 
veteran was a willing worker who functioned easily with only 
a suggestion as to what was expected of him.  It was also 
reported that he could be depended upon to complete tasks 
quickly and in an efficient manner.  His attitude was good.  
He was quietly sociable and got along well with staff and 
peers.

From March 1992 to April 1992, the veteran was hospitalized 
for a four week PTSD program.  His symptoms included anxiety, 
isolation, nightmares, flashbacks, and depression.  His 
history included several admissions for treatment of 
recurrent major depression without psychosis.  His history 
also included polysubstance abuse.  The veteran reported that 
he had been attending NA meetings on a regular basis and that 
he had been clean for quite some time.  During this 
hospitalization, he was treated with Trazodone.  The 
discharge diagnoses were PTSD and mixed substance abuse by 
history.  The physician reported that the veteran was 
demonstrably unable to obtain or retain employment due to 
PTSD.  

An April 1992 social work report from the veteran's 
involvement in the four week PTSD program reveals that the 
veteran lived with his girlfriend and that they had been 
living together for several months.  It was reported that the 
relationship was quite strained as a result of PTSD issues.  
The social worker reported that the veteran had a tendency 
from his PTSD to isolate himself and to be non-communicative 
at times which had been a block to communicating with his 
girlfriend.  The veteran stated that he came to the program 
to learn how to feel again.

An April 1992 incentive therapy performance evaluation report 
reveals that the veteran was capable of functioning at a 
highly acceptable level and could complete tasks quickly and 
efficiently with little instruction or supervision.  It was 
reported that the veteran was quietly sociable and got along 
well with staff and peers in the area.  It was also reported 
that the veteran did not appear as motivated for this 
assignment as he did on his past assignment.

In April 1992, the veteran filed a claim for an increased 
rating for PTSD.

In a May 1992 letter, a VA staff psychologist stated that he 
had seen the veteran for individual psychotherapy since late 
1990 and that it was his opinion that the veteran was 
displaying significant symptoms related to PTSD.  He stated 
that due to the severity of the veteran's PTSD, he would be 
unable to adequately maintain any type of employment.  He 
related that the stress of an employment situation could 
potentially exacerbate his condition especially with regard 
to his depression, hostility, and suicidal/homicidal 
ideations.

A June 1992 to July 1992 hospital summary reveals that the 
veteran was admitted with complaints of increased depression 
with insomnia.  He stated that he averaged 3 hours of sleep 
per night, had decreased appetite with an estimated 10 lb. 
weight loss, had decreased energy, and had anhedonia and 
suicidal ideation.  He denied any recent alcohol/drug abuse 
use.  Urine drug screen was positive for cocaine.  He denied 
auditory and visual hallucinations and no delusions were 
elicited.  He reported flashbacks occurring 1-2 times per 
week and of having nightmares of combat experiences in 
Vietnam occurring nightly.  Past psychiatric history included 
a history of cocaine and alcohol abuse and past treatment 
with Desipramine and Trazodone.  His social history was 
pertinent for cocaine and heroin abuse, consuming up to $50-
$60 a day.  Mental status examination revealed that the 
veteran had laconic speech which was low and monotone.  His 
mood was sad and dejected and his affect was constricted.  He 
denied auditory/visual hallucinations, homicidal/suicidal 
ideation, or paranoid ideation.  The admission and discharge 
diagnoses were PTSD, dysthymic disorder, secondary type, late 
onset, cocaine and heroin abuse in partial remission, by 
history, and mixed personality traits.  A Global Assessment 
of Functioning (GAF) score of 45 was listed on Axis V.

In July 1992, the RO granted an increased rating to 50 
percent for the service-connected PTSD. 

Outpatient treatment reports from 1992 show that the veteran 
complained of being depressed.  He also reported having 
relapses of drug use.  He related having increased nightmares 
pertaining to Vietnam.  During this year, the veteran also 
participated in group therapy.  During these session, he 
reported that he had sleep disturbance due to nightmares 
related to Vietnam.  Diagnoses included depression without 
psychotic features, PTSD, and history of polysubstance abuse.

An August 1992 hospital summary reveals that the veteran was 
admitted due to complaints of depression and suicidal 
ideation of taking an overdose of cocaine.  Mental status 
examination revealed he had fair eye contact, psychomotor 
retardation, no unusual movements.  His voice was soft, 
monotone and fluent.  His affect was restricted with little 
emotion.  He was alert and well oriented with logical 
thinking.  There was no evidence of psychosis or 
hallucinations.  The discharge diagnoses were dysthymia, 
polysubstance abuse, in partial remission, PTSD, and 
borderline personality disorder.

Outpatient treatment records from 1993 show that the veteran 
continued to be treated for his psychiatric complaints.  
These reports reveal that the veteran stated that he attended 
church 3 times a week and that he had a fiancée.  The 
diagnosis during this time was PTSD versus mild dysthymia and 
polysubstance abuse.  Mental status examination in January 
1993 revealed poor eye contact, flat tone, slow speech, and 
no psychosis.  He was preoccupied with his lover and wanting 
to spend more time with her than she was comfortable with.  
He denied active substance abuse, suicidal ideation, crying, 
or hallucinations.

In an April 1993 letter, John M. Whitlock, M.S.W. stated that 
he had occasion to both observe and work with the veteran for 
the past three months and that the veteran displayed signs 
and symptoms of PTSD to a degree which severely hindered his 
ability to achieve and maintain any form of gainful 
employment.  He further related that despite an extended 
period of abstinence from alcohol and drugs, the veteran had 
displayed a lability of mood which would render him incapable 
of tolerating the stresses endemic to employment situations.  
He stated that the veteran demonstrated great difficulty with 
task completion and ability to maintain concentration for any 
length of time.  He reported that the veteran's daily routine 
consisted of several visits to the Veterans Outreach Center, 
interspersed with trips to the VA Medical Center and RO.  
Lastly, the social worker stated that the veteran's lifestyle 
persisted despite the abstinence from alcohol and drugs, and 
in combination with the above noted symptoms rendered him 
unemployable at the present time and for the foreseeable 
future.

During an April 1993 RO hearing, the veteran testified that 
he had flashbacks and intrusive thoughts related to his 
Vietnam experiences.  He also stated that he had panic 
attacks, crying spells, and periods of anger.  He related 
having suicidal and homicidal thoughts.  The veteran stated 
that in the past 15 years he had had 8 or 9 jobs.  He stated 
that he last worked as a ward clerk in 1991 for 2 1/2 months.  
He stated that he left the job because he was working nights 
and was not able to get enough sleep.  He related that he had 
problems concentrating while working.  He reported that none 
on his previous employers terminated him but that he "just 
walked off the jobs."  The veteran stated that he went to 
the Vet Center approximately every day for 4 to 5 hours.  
However, he stated that he did not go there for counseling 
every day.  He reported feeling comfortable there. 

A May 1993 VA psychiatric examination report reveals that the 
examining clinical psychologist reviewed the veteran's VAMC 
treatment records.  It was reported that the veteran was 
divorced and lived alone.  It was also reported that he was 
unemployed and last worked in 1991.  On examination, the 
veteran stated that he felt nervous most of the time.  He 
complained of having intrusive disturbing memories and 
thoughts of Vietnam all the time.  He stated that rainy 
nights and days and war movies reminded him of Vietnam and 
upset him; he tried to avoid thinking of Vietnam and any 
events or activities which might remind him of his war 
experiences; he was excessively startled by unexpected loud 
noises; and he felt depressed most of the time.  He 
complained of crying spells, hopeless feelings, lack of 
energy, and reduced interests.  He reportedly had frequent 
suicidal thoughts.  He said he slept about 5 hours on 
medication but was getting only about two hours of sleep 
prior to drug treatment.  He stated that he had nightmares 
mostly about Vietnam at least twice a week.  He reported 
being irritable and of having homicidal thoughts at times, 
but he denied assaultive behavior.  He stated that he 
withdrew and isolated himself when angry.  Hallucinations and 
delusions were denied.  He reportedly had flashbacks about 
his war experiences once or twice a week.  He indicated that 
he was both paranoid and hypervigilant.  He denied alcohol 
abuse or use of illegal drugs at the present time.  He had a 
history of use of heroin and cocaine up until a year ago.  He 
stated that he had a girlfriend and a couple of other friends 
but that he preferred to be by himself a lot.  He reported 
that he felt emotionally close only to a couple of Vietnam 
veterans in his therapy group.  He stated that he currently 
took Vistaril as needed and that he usually only took one a 
day.  He related that he was in group therapy twice a week 
and individual psychotherapy approximately once a week.

Objective findings revealed that the veteran was 
appropriately dressed, alert, oriented, and cooperative.  He 
was unspontaneous and gave brief answers to questions.  His 
mood was anxious and depressed.  He appeared tense, restless, 
and did not smile or laugh during the interview.  His eye 
contact was fair and his affect was appropriate but 
restricted.  Psychomotor activity was within normal limits.  
No gross abnormalities of perception, thinking, or thought 
content were noted.  His insight was fair and his memory was 
intact.  His concentration was mildly impaired.  His fund of 
general information and abstract thinking were intact and his 
judgment appeared to be impaired.

The examiner stated that in addition to PTSD, the veteran had 
been diagnosed as having recurrent major depression without 
psychosis, dysthymia, polysubstance abuse, and a personality 
disorder.  The examiner said that of the symptoms reported 
above, only the following could be said to be unique to PTSD: 
intrusive distressing memories and thoughts of traumatic war 
experiences, being upset by events and activities which 
reminded him of his traumatic war experiences, nightmares of 
traumatic events in Vietnam, and flashbacks involving war 
experiences.  The examiner stated that the remaining symptoms 
reported may occur in PTSD but also may be present in one or 
more to the other diagnoses that have been made.

The diagnoses were PTSD, dysthymia, recurrent major 
depression without psychosis, and polysubstance abuse in 
remission.

A June 1993 hospitalization report reveals that the veteran 
was admitted to the hospital requesting detoxification from 
drug usage.  The impression was continuous cocaine dependence 
and cocaine withdrawal.  The Axis V GAF score was 55/60.

In July 1993, the veteran was admitted to the hospital to 
work on his cocaine dependence.  The discharge diagnoses were 
cocaine dependence, polysubstance abuse, and PTSD.  His 
current GAF score was 45 and his highest GAF score was 55 
over the past year.

The veteran was discharged from the hospital to the VA 
domiciliary.  Subsequent medical records from 1993 and 1994 
show treatment for substance abuse, psychiatric problems, and 
physical ailments including heart disease.  In February 1994, 
he stated that he had received some good news and that he was 
sleeping better and feeling less depressed.  The veteran 
reported that he was stressed by his course work at school 
and felt that he could not keep up.  PTSD was diagnosed and 
it was reported that there was some improvement in mood and 
sleep which was probably due to circumstances.  It was 
reported that the veteran still had a low stress tolerance.  
The veteran was told to continue Trazodone.

Reports from 1995 show that the veteran was involved in group 
therapy for both substance abuse and psychiatric problems.  
One of the reports notes that the veteran went to Norfolk to 
social with friends.  In March 1996, the veteran stated that 
he attempted work at Bristol Compressor.  He stated that the 
job involved physical labor and 12 hours shifts.  He stated 
that he felt he had to quit because his blood pressure ran 
high.  Mental status examination revealed that the veteran 
was well groomed and had fair hygiene.  He was alert and 
oriented and his mood was passive but not clearly depressed.  
PTSD and history of polysubstance abuse were diagnosed.

In April 1996, the veteran reported that he worked full-time 
for Bristol Compressor  as a laborer from February 1996 to 
March 1996 and that he worked as a nursing assistant for the 
Salem VAMC from March 1992 to August 1992.  The veteran 
claimed that he was unemployable due to PTSD.

In a May 1996 report, the payroll clerk of Bristol Compressor 
stated that the veteran performed the duties of a charge line 
welder from February 1996 to March 1996.  The clerk reported 
that the veteran was terminated as a probation release.

At a June 1998 VA examination, the veteran reported that 
since 1990 he had only one part-time job as a research 
telephone operator.  He stated that he called people and 
conducted opinion polls.  He stated that he worked at that 
position for approximately one year.  He related that prior 
to 1990, his longest civilian job was as a psychiatric 
nursing assistant which lasted approximately one year.  He 
reported that his longest job was with the U.S. Army.  During 
the examination, the veteran complained of difficulty 
sleeping.  He reported past hobbies in ceramics and painting 
but that he no longer engaged in these hobbies due to 
financial pressures.  He stated that he usually felt somewhat 
depressed.  He denied any specific reason for the depression.  
When angry, the veteran related, he kept it inside until he 
exploded.  He stated that he had not had such an episode 
recently and tended to handle things by avoidance.  He stated 
that he had bad dreams or nightmares approximately 2 to 3 
times a week but that they were not as bad as that used to 
be.  He stated that he felt medication helped some.  He 
stated that his dreams dealt with his family situations or 
were related to events in Vietnam.  The veteran stated that 
he usually stayed by himself and did not belong to any clubs 
or church groups.  He stated that he had one close friend 
whom he had interacted with over the past two years.  He also 
reported having a lady friend who lived with him but 
apparently did not at this time.  The veteran denied current 
alcohol abuse but he did relate having a history of heroin 
and cocaine dependence.  He reported that he still smoked 
marijuana regularly.  He denied any obsessive/compulsive 
disorder symptoms.  He reported being married two times and 
stated that he had occasional contact from his daughter.  He 
reported occasional memory problems which was related to 
concentration.  

Objective findings revealed that the veteran tended to be 
somewhat quiet during the interview.  His eye contact was 
generally poor.  There were no obvious anxiety symptoms in 
terms of shaking of his leg or nervous twitches in his neck.  
He tended to face away during the interview.  Psychological 
tests were administered.  Axis I diagnoses were moderate 
PTSD, cannabis dependence, and rule out cluster B personality 
disorder.  Problems with social environment was listed on 
Axis IV.  A GAF score of 55 was listed on Axis V.  The 
examiner stated that the veteran's GAF score was based upon 
his interview, record data and the psychological testing.  
The examiner further stated that it appeared that a large 
part of the veteran's social and occupational impairment was 
based upon his PTSD and that he would estimate the majority 
of the GAF score of 55 was related to PTSD.

II.  Analysis

The veteran's claim for a rating in excess of 50 percent for 
service-connected PTSD is well grounded, meaning not 
inherently implausible.  All relevant facts have been 
properly developed and, therefore, the VA's duty to assist 
the veteran has been satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in a 
claim for an increased rating, as the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55 (1994).

The rating schedule criteria for evaluating mental disorders 
changed during the pendency of the appeal.  The "old" 
criteria, in effect prior to November 7, 1996, provided that 
PTSD is to be rated 50 percent when the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and when by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is assigned when 
symptoms result in severe social and industrial impairment.  
38 C.F.R. § 4.132, Code 9411 (1996).

Under the "new" rating criteria, which became effective on 
November 7, 1996, a 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Code 
9411 (1997).

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless Congress provides otherwise, the 
version most favorable to the appellant will apply.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1990).  Here, either the 
previous or the current rating criteria may apply, whichever 
are most favorable to the veteran.

At the outset, the Board notes that the veteran has a long 
history of non-service-connected substance abuse, which has 
been the subject of extensive treatment during the period of 
the appeal.  Disability attributable to such substance abuse 
may not be considered in support of an increased compensation 
rating for PTSD.  38 C.F.R. § 4.14.

With respect to the veteran's industrial history, the 
evidence shows that he has had several jobs since discharge 
from service.  The record shows that he worked full-time as a 
nurse assistant and a ward attendant sometime in the 1980s.  
He reports that he worked full-time for 2 1/2 months as a ward 
clerk in 1991.  The records also demonstrates that the 
veteran has had other periods of short-term full-time 
employment.  The veteran testified during his 1993 RO hearing 
that none of his previous employers terminated him but that 
he just walked off the jobs.  He also stated that he quit his 
job in 1991 because it was a night job and he was not able to 
get enough sleep.  Additional recent employment includes work 
in a factory in early 1996.  In 1996, the veteran stated that 
he quit his job as a laborer due to his blood pressure 
running high, not because of his PTSD.  The Board notes that 
some of the medical reports and letters from 1992 to 1993 
from psychologists and a social worker opine that the veteran 
is unemployable due to PTSD.  A review of the complete claims 
file does not support such an opinion.  Most of the veteran's 
hospital and outpatient treatment in recent years has not 
been due to service-connected PTSD, but rather due to non-
service-connected conditions, particularly drug abuse, which 
may not be considered in support of a higher rating for PTSD.

A hospital summary covering the period of June to July 1992 
reveals that the veteran was assigned a GAF score of 45.  
However, in June 1993 the veteran received GAF scale scores 
of 55/60.  In July 1993, he was assigned a GAF score of 45 
with his highest score of 55 over the past year.  On June 
1998 VA examination, he was assigned a GAF score of 55.  The 
score of 55 was not totally attributable to the veteran's 
PTSD.  However, the Board notes that the examiner stated that 
he would estimate the majority of the GAF score was based 
upon PTSD.  It is noteworthy to mention, that when assigned a 
GAF score of 45 in July 1993, the veteran was admitted to the 
hospital due to cocaine dependence.  Any industrial 
disability attributable to drug abuse cannot be considered in 
determining the veteran's claim for an increased rating.  
When assigned his most recent GAF score of 55 in June 1998, 
the VA examiner stated that the GAF score was based upon his 
interview, record data, and psychological testing.  
Accordingly, the Board finds that the June 1998 VA 
psychologist assessment of the veteran's industrial 
impairment is more probative than the 1992 and 1993 
psychologists and social worker's finding that the veteran 
was unemployable due to PTSD.  There is no indication that 
the earlier psychologists and social worker opinions were 
based on a comprehensive review of the record and 
psychological testing. 

The Board notes that the veteran receives outpatient 
treatment, takes medication due to PTSD symptoms, and that he 
does have some industrial impairment due to PTSD symptoms.  
However, the most recent medical reports show that the 
veteran's GAF score for the most part is around 55.  This 
score denotes no more than moderate psychological impairment 
of social and occupational functioning.  Given all the 
evidence, the Board finds that the veteran's industrial 
impairment from PTSD more nearly approximates the criteria 
for a 50 percent rating under either the old rating criteria 
of Code 9411 (considerable industrial impairment) or the new 
criteria of Code 9411 (occupational impairment with reduced 
reliability and productivity due to various symptoms).

As to the veteran's social history, the evidence shows that 
he currently has a girlfriend, that he has socialized with 
people at the Vet Center, and that he has other friends with 
whom he socializes.  The Board does note that the veteran has 
reported on several occasions problems he has regarding his 
relationship with his girlfriend.  However, the veteran's 
social impairment is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129 (effective prior 
to November 7, 1996); 38 C.F.R. § 4.126 (effective November 
7, 1996).  The Board finds that the veteran's social 
impairment is reflective of no more than 50 percent 
disability under either the old or the new criteria.

The Board finds that the medical and other evidence does not 
show PTSD symptoms of a magnitude to produce severe social 
and industrial impairment (the old criteria for a 70 percent 
rating under Code 9411).  Nor do PTSD symptoms cause 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking, or mood due to symptoms such as those outlined in 
the new criteria for a 70 percent rating under Code 9411.  
The overall PTSD disability picture most closely approximates 
the criteria for a 50 percent rating, than a 70 percent 
rating, and thus the lower rating of 50 percent is to be 
assigned.  38 C.F.R. § 4.7.  

The preponderance of the evidence is against an increase in 
the 50 percent rating for PTSD; thus, the benefit-of-the-
doubt rule is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

An increased rating for PTSD is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

